Title: Bernard Peyton to Thomas Jefferson, 13 June 1818
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dr sir
            Richd
13 June 1818
          
          I send you by Mr Johnsons Boat a small Bundle of Books shipped to my care by Mr Carey of Philadelphia.—They reached me only a day or two since & this is the first conveyance which has presented itself—   I am always glad of an opportunity to render you service—
          Very respectfully sir Your assured friend & Mo: Obd: Servt:
          
            B. Peyton
          
        